Citation Nr: 0213804	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  96-26 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for a back condition, 
currently rated as 20 percent disabling. 

(Entitlement to service connection for an acquired 
psychiatric disorder will be addressed in a later decision)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from August 1971 to February 
1973.

This appeal arises from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied entitlement to service 
connection for a nervous disorder and denied an increased 
evaluation for a back condition.  The veteran has appealed to 
the Board of Veterans' Appeals (Board) for favorable 
resolution.

The veteran testified before an RO hearing officer in October 
1996.

In a March 1997 decision, the RO assigned an increased (20 
percent) rating for the back.  Inasmuch as a higher 
evaluation is potentially available, and as the issue of an 
increased rating was already in appellate status at the time 
of the rating action, the Board will consider entitlement to 
an increased rating for the entire appeal period.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

The Board is undertaking additional development of the issue 
of service connection for an acquired psychiatric disorder, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(January. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (January. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.

The veteran's representative has requested that the Board 
refer a claim of service connection for left ventricle 
hypertrophy to the RO for appropriate action.  
FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
currently manifested by painful limitation of motion of the 
lumbosacral spine, radiculopathy to the legs, and complaint 
of occasional muscle spasm.  

2.  Occasional flare-ups during wet weather cause additional 
functional impairment.  


CONCLUSION OF LAW

1.  The criteria for a 40 percent schedular rating for a low 
back disability are met during the entire appeal period.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.66, 4.71a, Diagnostic 
Code 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A June 1973 RO rating decision established service connection 
for residuals of a slip and fall injury to the back.  The 
decision notes that May 1973 VA X-rays showed slight 
narrowing of the lumbosacral joint space, sacralization of 
the transverse process on the right side at L5, and increased 
lordosis of the lumbar spine.  The veteran reported low back 
pain on bending.  The diagnosis was sacralization, without 
arthritis, exacerbated by trauma.  The RO assigned a 
noncompensable rating under Diagnostic Code 5299-5295.

In May 1979, the RO received a short report from New York 
City's Personnel Department that reflects that the veteran 
was not qualified for employment after a medical examiner 
found partial sacralization of L5-S1, minimal disc space 
narrowing, and possible defect of the pars articular of L5.  

In a September 1979 rating decision, the RO assigned a 10 
percent rating based on complaints of pain on motion and X-
ray evidence of joint space narrowing at L5-S1.  The 10 
percent rating was continued in rating decisions issued 
during the 1980s.  

In October 1993, the veteran requested an increased rating 
and reported that his back had worsened since his VA 
examination.  

A June 1994 VA spine examination report reflects that the 
veteran reported back pain radiating to the left leg.  He 
also reported difficulty climbing, standing over 5 minutes, 
walking over 1/2 block, or bending.  The examiner noted 
decreased lordosis.  Range of motion of the spine was to 45-
50 degrees of forward flexion, 10-15 degrees of backward 
extension, 25 degrees of lateral bending in each direction, 
and rotation to 30 degrees in each direction.  Straight leg 
raising test was positive at 75 degrees on the right and at 
60 degrees on the left, although the report also mentions 
that straight leg raising test was positive at 90 degrees on 
the left.  There was tenderness to pressure at the left 
sacroiliac joint.  Neurological examination of the spine 
revealed complaint of pain going from the low back to the 
left posterior thigh and to the left knee.  Motor tone, 
power, and coordination was normal.  Sensory examination was 
normal to pinprick and to touch.  Deep tendon reflexes were 
normal and equal.  Gait was normal.  The veteran could heel 
and toe walk.  The assessment was probable lumbar 
radiculopathy secondary to herniated disc at L5-S1.  The 
examiner noted that an MRI (magnetic resonance imaging) had 
been scheduled.  

As noted in the introduction, in January 1995, the RO denied 
an increased rating for the back.  

In a December 1995 notice of disagreement, the veteran 
reported that a back brace had been prescribed and that he 
had radiating pain and muscle spasm day and night.  He 
reported that his back disability interfered with his 
employment.  

VA outpatient treatment reports dated in 1994 and 1995, 
received in February 1996, mention occasional complaints of 
back pain.

In a substantive appeal received in May 1996, the veteran 
argued for a 40 percent rating for joint space narrowing of 
the low back.  He reported that employment had been refused 
in 1976 because of his back disability and that he had not 
been able to hold a steady job due to anxiety, stress, and 
back pain.

In October 1996, the veteran testified that he took various 
pain killers for his back.  He felt that he could not keep a 
job because of his back and he mentioned that a service-
connected stomach condition limited the medication that he 
could take for his back, which worsened his back pain (Note: 
later rating decisions do not reflect that service connection 
is in effect for any stomach condition.  Gastroenteritis is 
listed among other non-service-connected disorders).  

During the hearing, the veteran's spouse testified that VA 
had given him a back brace and a private doctor had given him 
one too.  She testified that he had problems bending and 
lifting.  She said that he no longer worked for the Post 
Office but he currently worked at odd jobs. 

In October 1996, a private physician, Dr. Fricano, reported 
low back pain with radiculopathy, diminished pin prick 
sensation in the left lower extremity, and X-ray evidence of 
transitional vertebrae at L5 and S1.  Lumbar radiculopathy 
was the diagnosis.  

A November 1996 VA spine compensation and pension examination 
report notes a complaint of back pain made worse by weather.  
During the examination, the veteran stood and walked normally 
and could raise on the heels and toes and squat completely.  
There was no paravertebral muscle spasm or surgical scar over 
the spine.  Range of motion of the lumbosacral spine was to 
80 degrees of forward flexion, 15 degrees of backward 
extension, 21 degrees of left lateral bending, 22 degrees of 
right lateral bending, and 40 degrees of rotation in each 
direction.  The veteran complained that further motion was 
painful.  Deep tendon reflexes were normal and equal at the 
knees and ankles.  November 1996 VA X-rays showed a normal 
lumbar spine and an MRI showed mild disc desiccation at L4-5, 
but no evidence of disc herniation.  The VA examiner 
concluded that the lumbar spine had disc degeneration at L4-5 
and no evidence of disc herniation. 

In May 1997, the RO notified the veteran that a 20 percent 
rating had been assigned for the back under Diagnostic Code 
5295-5293 effective from October 1993.

In March 1999, the veteran submitted private medical reports 
for consideration.  The reports, however, concern the 
cervical and thoracic spines and do not mention the 
lumbosacral spine.  

The veteran underwent a VA compensation and pension 
examination of the spine in April 2002.  The report notes 
complaint of back pain radiating to the left lower leg and 
complaint of muscle tightness in the mornings.  The veteran 
treated his back with massage, Tylenol, Motrin, and Percocet.  
He reported flare-ups during wet weather.  He wore no brace, 
cane, or crutch, but reported that he had a back brace at 
home.  He continued working as a track worker for the transit 
authority and had been employed there for a year.  The 
examiner noted that the veteran walked with a slight limp and 
a slightly forward tilt.  He could slowly raise on the heels 
and toes.  He could squat completely.  There was no 
paravertebral muscle spasm or surgical scar over the spine.  
Range of motion was to 88 degrees of forward flexion, 15 
degrees of backward extension, 20 degrees of left lateral 
bending, 30 degrees of right lateral bending, and 45 degrees 
of right rotation and 35 degrees of left rotation.  The 
veteran complained that further range of motion was painful.  
Deep tendon reflexes were normal and equal at the ankles but 
were greater at the right knee than at the left.  The 
examiner felt that the lumbar spine was normal and that 
neither an April 2002 X-ray nor a May 2002 MRI showed lumbar 
spine abnormality.  

II.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for an increased rating for a back condition, 
and that the requirements of the VCAA have in effect been 
satisfied.  The veteran was sent an April 2002 letter 
advising him of his rights under this law.  This letter gave 
notice of what evidence the appellant needed to submit and 
what evidence VA would try to obtain.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology which produces 
disability warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

Sacroiliac injury and weakness is rated under Diagnostic Code 
5294, which applies the diagnostic criteria of Diagnostic 
Code 5295.  Disability of the sacroiliac joint is manifest 
from erector spinae spasm (not accounted for by other 
pathology), tenderness on deep palpation and percussion over 
these joints, loss of normal quickness of motion and 
resiliency, and postural defects often accompanied by 
limitation of flexion and extension of the hip.  VA 
regulations require that the lumbosacral and sacroiliac joint 
be considered as one anatomical segment for rating purposes.  
38 C.F.R. § 4.66 (2001).

Limitation of lumbar spine motion (due to arthritis or other 
cause), where severe, is rated at the maximum 40 percent 
schedular evaluation.  Moderate limitation of motion warrants 
a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2001).

Moderate intervertebral disc syndrome (IDS) with recurring 
attacks warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe IDS with recurring attacks with 
intermittent relief.  A 60 percent evaluation is warranted 
for pronounced IDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001). 

VA's General Counsel has held that Diagnostic Code 5293 
involves loss of range of motion and therefore 38 C.F.R. 
§§ 4.40 and 4.45 should be applied when a veteran's 
disability is rated under this diagnostic code.  
VAOPGCPREC 36-97.

Sacro-iliac injury and weakness or lumbosacral strain will be 
rated at a maximum 40 percent where there is a severe 
disability with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5294, 
5295 (2001).

The veteran's service-connected low back disability has been 
manifested throughout the appeal period by painful limitation 
of motion with radiculopathy and occasional muscle spasm.  
Considering occasional flare-ups and interference with 
employment, the Board finds that the low back disability has 
caused functional impairment equivalent to severe 
intervertebral disc syndrome with recurring attacks but with 
intermittent relief.  An earlier (June 1994) VA examination 
report reflects only 50 degrees of forward flexion, positive 
straight leg raising test bilaterally, and disc degeneration 
with probable radiculopathy.  More recent examination reports 
note somewhat greater forward flexion, continued 
radiculopathy, increased use of pain medication, flare-ups 
during wet weather, limping, and unequal reflexes at the 
knees.  Although no examiner has been able to elicit 
paravertebral muscle spasm, the veteran has reported that 
they do occur, especially in the morning. 

The symptoms shown support a 20 percent rating under 
Diagnostic Code 5293, as has been assigned by the RO, 
however, for the following reason there is also support for a 
40 percent rating under Diagnostic Code 5293.  In DeLuca, the 
Court stressed consideration of a higher rating based on 
limitation of motion due to pain on use, including during 
flare-ups.  Also, limited endurance must be considered.  
While an examination has not been conducted during a flare-
up, examiners have reported that there would be increased 
pain during wet weather.  Also, as the veteran has suggested, 
a stomach disorder might limit the use of medication that he 
needs for his back pain.  Thus, his relief from back pain 
would be further diminished to intermittent relief only.  
Resolving any reasonable doubt in favor of the veteran, the 
Board finds that the criteria for a 40 percent rating under 
Diagnostic Code 5293 are more nearly approximated.  The back 
symptoms have not more nearly approximated the criteria for a 
60 percent rating under Diagnostic Code 5293 because evidence 
of demonstrable muscle spasm is minimal, ankle jerk reflexes 
were full and equal rather than absent, sensation to the 
lower extremities has not been impaired, and no motor 
weakness of the legs has been shown, as evidenced by the 
veteran's ability to squat, which is equivalent to a deep 
knee bend.  

38 C.F.R. § 3.321(b) (2001) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the veteran has alleged interference with employment.  
The Board has taken this into account in assigning a higher 
schedular rating.  In the absence of a specific request for 
extraschedular consideration, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996).  See also VAOPGCPREC. 6-96. 

ORDER

A 40 percent evaluation for low back disability is granted, 
subject to the laws and regulations concerning the payment of 
monetary benefits.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

